DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated December 10, 2021.
	Claims 1, 2, 8, 9, 15, and 16 are amended.  Claims 1-20 are pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 

Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method for identifying and mitigating a negative sentiment trend, the negative sentiment trend being derived from a sentiment analysis, the sentiment analysis being based on aggregating a plurality of artifacts obtained from a gathering of a plurality of consumers located in a space, the method comprising: [] to harvest the artifacts from the plurality of consumers, the harvesting comprising capturing the artifacts [] to determine a body temperature of the plurality of consumers; based on the harvesting, identifying a biometric information trend comprising a body temperature trend recorded from the plurality of consumers; periodically updating, over a pre-determined amount of time, the determining the body temperature of the plurality of consumers, the periodically updating being used to update the biometric information trend; determining, 
The abstract idea of claim 8 comprises:
A method for identifying and mitigating a negative sentiment trend, the negative sentiment trend being derived from a sentiment analysis, the sentiment analysis being based on aggregating a plurality of artifacts obtained from a gathering of a plurality of consumers located in a space, the method comprising: [] to harvest the artifacts from the plurality of consumers, the harvesting comprising capturing the artifacts [] to determine a plurality of physical movements of the plurality of consumers; based on the harvesting, identifying a biometric information trend comprising a physical movement trend recorded from the plurality of consumers; periodically updating, over a pre-determined amount of time, the determining of the plurality of body movements of the plurality of consumers, the periodically updating being used to update the biometric information trend; determining, over the pre-determined amount of time, that the biometric information trend is a negative biometric information trend; and [] select, based at least in part on a slope of the negative biometric information trend, a mitigating response to the negative biometric information trend, [], identifying consumers included in a consumer base that are within a pre- determined distance of the space, the 
The abstract idea of claim 15 comprises:
A method for identifying and mitigating a negative sentiment trend, the negative sentiment trend being derived from a sentiment analysis, the sentiment analysis being based on aggregating a plurality of artifacts obtained from a gathering of a plurality of consumers located in a space, the method comprising: [] to harvest the artifacts from the plurality of consumers, the harvesting comprising capturing the information trend []; based on the harvesting, identifying an information trend; periodically updating, over a pre-determined amount of time, the harvesting, said periodically updating being used to update the information trend; determining, over the pre-determined amount of time, that the information trend is a negative information trend; and [] select, based at least in part on a slope of the negative information trend, a mitigating response to the negative information trend, [], identifying consumers included in a consumer base that are within a pre- determined distance of the space, the identifying being based on geo-spatial coordinates of the consumers; and [presenting] the mitigating response to each of the identified consumers [].
The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	The steps could be performed mentally (including with pen and paper) as follows.  First, one could mentally aggregate a plurality of artifacts or information that one obtains from a gathering of a plurality of consumers located in a space, for example, by observing.  One could observe artifacts as well by observing instruments.  Under a broadest reasonable interpretation, the abstract ideas as defined above are not concerned with how the information is received, that is dealt with in the additional elements section.  
	Then, one could periodically update over a pre-determined period of time, the harvesting, to update the information, mentally.  One could mentally perform these steps according to some frequency.  
	Then, one could determine that there is a negative information trend, by using pen and paper to plot observation points and noticing that the slope of a trend line is negative.  One could then mentally select based on observing the negative slope a mitigating response to the negative information trend.  One could then identify mentally consumers that are within a predetermined distance of the space mentally through observation and judgment, by looking and making a decision that consumers within a certain radius are identified.  This could be based on geo-spatial coordinates of the consumers by using geo-spatial coordinates noted on paper and making a decision 
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 8, and 15 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:

using the one or more thermal cameras to determine a body temperature of the plurality of consumers
the machine learning being based, the machine learning being based on prior success or failure of historical mitigating responses, 
transmitting … within the pre-determined distance of the space.
Claim 8 recites the following additional elements:
using one or more thermal cameras 
using the one or more thermal cameras to determine a plurality of physical movements of the plurality of consumers
the machine learning being based, the machine learning being based on prior success or failure of historical mitigating responses, 
transmitting … within the pre-determined distance of the space.
Claim 15 recites the following additional elements:
using one or more microphones 
capturing by using one or more microphones to record the set of verbal communications
the machine learning being based, the machine learning being based on prior success or failure of historical mitigating responses, 
transmitting … within the pre-determined distance of the space.
These elements are merely instructions to apply the abstract idea to a computer because the use of thermal cameras or microphones is a mere applied use for the cameras or microphones intended purpose: to record body temperature, thermal, or TLI Communications, however here, the difference is that these are thermal cameras or microphones, and are therefore designed to record something different than still images.  Similarly, the "use" of machine learning, which has been based on prior success or failure of historical mitigating processes, is an applied use of machine learning because it is being used to make an analysis determination.  This is also an applied use or an instruction to apply computers or other machinery to an abstract idea.  Finally, transmitting within a predetermined distance of the space is an applied use of network technology such as wi-fi or other location based technology.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery, specifically here, microphones or thermal cameras and machine learning.  Therefore, Applicant's additional elements in combination does not recite significantly more than the abstract idea.  

	Per claims 2, 9, and 16, which are similar in scope, the additional element of sending a mitigating response via email, text, or chat is merely an applied use of electronic communication elements to send the abstract idea.  
	Per claims 3, 10, and 17, the "triggering" in "real-time" of the mitigating response is a further definition of the abstract idea because one could, mentally, in "real time" (in other words, time that is not distinguished by a noticeable delay or gap) react with a mitigating response.
	Per claims 4, 7, 10, 11, 14, 18, and 20, the additional elements of using thermal cameras or microphones where they were not previously used before (in the independent claims), to harvest data is a further applied use, and the analysis is the same as was performed in the independent claims.
	Per claims 5 and 12, the use of natural language processing and parsing is recited as an applied use of natural language processing and parsing and therefore is not significantly more.  
	Per claim 6, the step of maintaining anonymous identities is a further detail of the abstract idea as a rule that can be followed mentally by, for example, masking identities of people (not knowing them in the first place).  
	Per claims 13 and 19, similar to claim 6, one can mentally harvest artifacts independent of a determination of identities by simply observing the artifacts without determining identities.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Bravo et al., US PGPUB 2020/0089939 A1 ("Rodriguez") in view of Ofir et al., US PGPUB 2021/0015415 A1 ("Ofir").
Per claim 1, Rodriguez teaches a method for identifying and mitigating a negative sentiment trend, the negative sentiment trend being derived from a sentiment analysis, in par 028: " A disruptor may purposefully disrupt the event and/or crowd or inadvertently or unintentionally disrupt the event and/or crowd. Embodiments herein recognize that detection of a disruptor in a crowd may facilitate removal or suppression of the disruptor from the crowd, as well as prevention or de-escalation of the disruptor's disruptive behavior. Detections of a disruptor in a crowd, and prevention 
	Rodriguez then teaches the sentiment analysis being based on aggregating a plurality of artifacts obtained from a gathering of a plurality of consumers located in a space, the method comprising in par 031: "Data repository 112 in biometric variance parameter values area 2122 can store biometric variance parameter values for respective individuals defining a group within an area. Manager system 110 determining the biometric variance parameter value for an individual can receive and process biometric sensor output data for the individual which can be output by a biometric sensor that is associated to a certain individual, e.g., which can be worn by an individual."
	Rodriguez then teaches based on the harvesting, identifying a biometric information trend recorded from the plurality of consumers; periodically updating, over a pre-determined amount of time, the determining of the plurality of consumers, the periodically updating being used to update the biometric information trend par 031: "Manager system 110 for determining a biometric variance parameter value for an individual can determine the baseline parameter value for an individual user and can determine a biometric variance parameter using the baseline value. Baseline value herein can be, e.g., an average or median value of a parameter value for an individual user over a specified period of time and manager system 110 can 
	Rodriguez then teaches ;determining, over the pre-determined amount of time, that the biometric information trend is a negative biometric information trend in par 073: " Sentiment parameters can include, e.g. polar sentiment parameter values such as “positive” or “negative” or nonpolar sentiment parameter values, e.g. “anger”, “disgust”, “fear”, “sadness”, and/or “joy.” The value that is associated to a sentiment parameter can be regarded to be a level of confidence on a scale of 0 to 1. For example, the parameter value dataset of: positive/negative 0.9 can specify a 90% level of confidence that the analyzed content has a negative sentiment, e.g. as might be determined when a participant is grimacing. In the case of a nonpolar sentiment, a parameter value dataset of: anger=0.85 can specify an 85% level of confidence that the sentiment associated with sample video data is “angry,” e.g. as might be determined in the case that the participant is grimacing."  See also par 076: "Manager system 110 for identification of a disrupted group within a disrupted region can for each location of sliding window 3206 return a group aggregate sentiment value for the region to a group aggregate sentiment value for area 3202."
and using machine learning to select, based at least in part on a slope of the negative biometric information trend, a mitigating response to the negative biometric information trend, the machine learning being based on prior success or failure of historical mitigating responses, in par 0124: "In some embodiments, manager system 110 may run a reinforcement model by activation of machine learning process (not shown) to provide disruptor mitigation outputs based on prior provided mitigation outputs, such as to provide disruptor mitigation outputs that are more likely to alter behavior group by more likely inducing a change in the behavior of the disruptor individual. For example, a machine learning process performed by manager system 110 can include one or more processes to train one or more reinforcement model. According to one embodiment as shown in FIG. 5, manager system 110 can iteratively train a reinforcement model 7004 using historical data stored in data repository 11."
	Rodriguez then teaches identifying consumers included in a consumer base that are within a pre- determined distance of the space, the identifying being based on geo-spatial coordinates of the consumers; and transmitting the mitigating response to each of the identified consumers within the pre-determined distance of the space.  In par 0116: "In some embodiments, providing a disruptor mitigation output may include transmitting a message e.g. a text based message to at least the individual disruptor. For example, manager system 110 at block 1303 may send a notification on at least a computer device of client computer devices 130A-130Z associated with the disruptor individual. As another example, a notification may be transmitted to and displayed on a display of a computer device of client r a display device positioned within or about the location of the crowd (but may be within a viewing area of the disruptor individual such that the disruptor individual can see the notification)."
Rodriguez does not teach using one or more thermal cameras to harvest  the artifacts from the plurality of consumers, the harvesting comprising capturing the artifacts using the one or more thermal cameras to determine a body temperature of the plurality of consumers; comprising a body temperature trend; the body temperature.
Ofir teaches systems to monitor a user's well-being from sensor data.  See abstract.
	Ofir teaches using one or more thermal cameras to harvest  the artifacts from the plurality of consumers, the harvesting comprising capturing the artifacts using the one or more thermal cameras to determine a body temperature of the plurality of consumers in par 047: " heart rate monitors, temperature sensors (e.g., external temperature sensors, skin temperature sensors), environmental sensors configured to detect parameters associated with an environment surrounding the user (e.g., temperature, humidity, brightness), capacitive touch sensors, GSR sensors, vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, cameras), thermal imaging sensors, location sensors" par 052: "In some cases, the model may be trained over datasets aggregated from a plurality of devices worn or 
	Ofir then teaches comprising a body temperature trend; the body temperature in par 039: " It may be possible to transform numerical data to categorical and vice versa. Categorical-to-numerical methods may comprise scalarization, in which different possible categorical attributes are given different numerical labels, for example, “fast heart rate,” “high skin temperature,” and “high blood pressure” may be labeled as the vectors [1, 0, 0], [0, 1, 0], and [0, 0, 1], respectively. Further, numerical data can be made categorical by transformations such as binning. The bins may be user-specified, or can be generated optimally from the data."  See also par 091: "Referring to FIGS. 7A and 7B, for both states, data curves of the number of steps a day and average sleep time a day may appear the same. However, data curves showing the average heart rate and body temperature differ significantly. For one state, both the average heart and body temperature increase over time, whereas no such increases can be observed for the other state. Depending at least partially on the data curves, a preliminary determination may be made. The data curves comprising relatively stable heart rate and body temperature may be determined to correspond to a depressed state, while the data curves showing elevated heart rate and body temperature may be determined to correspond to a sick state."  See par 092: "FIG. 8 shows example data collected over a per-defined time period which may be used for determining a physical score, a 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the negative sentiment trend detection by sensors including thermal sensors and cameras teaching of Rodriguez with the using body temperature and a body temperature trend to determine sentiment teaching of Ofir because Ofir teaches "a need for methods and systems that can monitor and assess physical and/or psychological states, and predict certain at-risk physical and/or psychological states at early stages of development, thus allowing for the possibility of preventive measures and efforts."  Par 003.  Further, Ofir teaches that a "determination" by a "health care professional" may be "subjective and thus inaccurate," and Ofir's methods are "accurate and reliable methods and systems" which would indicate a negative sentiment trend (Ofir's "at-risk physical and/or psychological states").  One would be therefore motivated to modify Rodriguez with Ofir because Ofir's methods would increase the accuracy of determining a negative sentiment trend, as taught by Rodriguez. For these reasons, one would be motivated to modify Rodriguez with Ofir.
	Per claim 2, Rodriguez and Ofir teach the limitations of claim 1, above . Rodriguez further teaches wherein the mitigating response is selected from a group consisting of one or more e-mail communications to the identified consumers, one or more electronic text messaging communications to the identified consumers, one or more electronically-generated telephone communications to the identified consumers, and one or more electronically-generated chat communications to the identified consumers in par 0116: "or a computer device r a display device positioned within or about the location of the crowd (but may be within a viewing area of the disruptor individual such that the disruptor individual can see the notification."  Note that under a broadest reasonable interpretation a display device within a viewing area of the disruptor individual "such that" the disruptor individual can see the notification is an "electronic text messaging communications" because it is an electronic communication in text.  See also par 0116: "providing a disruptor mitigation output may include transmitting a message e.g. a text based message to at least the individual disruptor."
	Per claim 3, Rodriguez and Ofir teach the limitations of claim 1, above.  Rodriguez further teaches the mitigating response is triggered in real-time following the determining of the negative biometric information trend in par 0129: " Embodiments herein can include a computer-assisted crowd monitoring and mitigating system computer system that automatically, in real-time, determines and mitigates the effect of disruptor individuals to other individuals of the crowd, and thereby enhances the experience of the individuals of the crowd at an event."
	Per claim 4, Rodriguez and Ofir teach the limitations of claim 1, above.  Rodriguez does not teach the harvesting further comprises using one or more thermal cameras to identify physical movements associated with the plurality of consumers.  
	Ofir teaches the harvesting further comprises using one or more thermal cameras to identify physical movements associated with the plurality of consumers in par 024: " The sources may comprise sensors, wearable devices, mobile The gestures may be any movement (voluntary or involuntary) of at least a part of the body made by the user. For example, the gestures may comprise different types of gestures performed by an upper and/or lower extremity of the user. The events may be any voluntary or involuntary events."
	Per claims 7 and 14, which are similar in scope, Rodriguez and Ofir teach the limitations of claim 1, above and claim 8, below.  Rodriguez further teaches harvesting the artifacts further comprises using one or more [sensors] to identify facial expressions associated with the plurality of consumers. Par 046: "Manager system 110 running sentiment parameter value generating process 114 can include manager system processing facial feature representing video data as received from video camera system 135. Such processing can employ commercial software, e.g., EMOTION VIDEO ANALYTICS™ software by nVISO™ of Lausanne, Switzerland available on IBM SmartCloud® services (IBM SmartCloud® is a registered trademark of International Business Machines Corporation. Video-based sentiment analysis can return various sentiment parameters including, e.g., anger, disgust, fear, sadness and/or joy. Video-processing sentiment analysis can return parameter values in the form of confidence levels, e.g., for the sentiment parameter anger, sentiment parameter value of 0.85 indicates an 85% level of confidence that a current sentiment is anger."
Rodriguez does not teach thermal cameras.  
thermal cameras in par 047: " heart rate monitors, temperature sensors (e.g., external temperature sensors, skin temperature sensors), environmental sensors configured to detect parameters associated with an environment surrounding the user (e.g., temperature, humidity, brightness), capacitive touch sensors, GSR sensors, vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, cameras), thermal imaging sensors, location sensors" par 052: "In some cases, the model may be trained over datasets aggregated from a plurality of devices worn or carried by a plurality of users. The plurality of users may be control or reference groups. The plurality of users may share certain user attributes such as geographical, age, gender, employment, life style, wellness (e.g., smoking, diet, cognitive psychology, diseases, emotional, mental and/or physical wellness) and various others."
	Per claim 8, Rodriguez teaches A method for identifying and mitigating a negative sentiment trend, said negative sentiment trend being derived from a sentiment analysis, in par 028: " A disruptor may purposefully disrupt the event and/or crowd or inadvertently or unintentionally disrupt the event and/or crowd. Embodiments herein recognize that detection of a disruptor in a crowd may facilitate removal or suppression of the disruptor from the crowd, as well as prevention or de-escalation of the disruptor's disruptive behavior. Detections of a disruptor in a crowd, and prevention or elimination of the disruptor's disruptive behavior, is thereby desirable." See par 030: "Sentiment parameters can include, e.g., polar sentiment parameters, such as positive or negative, or non-polar sentiment parameters, e.g., anger, disgust, fear, sadness and/or joy. The value that is associated to a sentiment parameter can be regarding to be a level of confidence on a scale of zero to one."
	 the sentiment analysis being based on aggregating a plurality of biometric information artifacts obtained from a gathering of a plurality of consumers in a located in a space, the method comprising:  in par 031: "Data repository 112 in biometric variance parameter values area 2122 can store biometric variance parameter values for respective individuals defining a group within an area. Manager system 110 determining the biometric variance parameter value for an individual can receive and process biometric sensor output data for the individual which can be output by a biometric sensor that is associated to a certain individual, e.g., which can be worn by an individual"
 	based on the harvesting, identifying a biometric information trend, the biometric information trend recorded from the plurality of consumers; periodically updating, over a pre-determined amount of time, the harvesting, said periodically updating being used to update the artifacts; par 031: "Manager system 110 for determining a biometric variance parameter value for an individual can determine the baseline parameter value for an individual user and can determine a biometric variance parameter using the baseline value. Baseline value herein can be, e.g., an average or median value of a parameter value for an individual user over a specified period of time and manager system 110 can return a biometric variance parameter value based on the difference between a currently-returned parameter value for a biometric parameter and the baseline value for the biometric parameter. Manager system 110 can return biometric variance parameter values, according to one embodiment, on a scale of zero (0.0) to 1.0, with values tending toward 1.0 indicating a 
	determining, over the pre-determined amount of time, that the biometric information trend is a negative biometric information trend; in par 073: " Sentiment parameters can include, e.g. polar sentiment parameter values such as “positive” or “negative” or nonpolar sentiment parameter values, e.g. “anger”, “disgust”, “fear”, “sadness”, and/or “joy.” The value that is associated to a sentiment parameter can be regarded to be a level of confidence on a scale of 0 to 1. For example, the parameter value dataset of: positive/negative 0.9 can specify a 90% level of confidence that the analyzed content has a negative sentiment, e.g. as might be determined when a participant is grimacing. In the case of a nonpolar sentiment, a parameter value dataset of: anger=0.85 can specify an 85% level of confidence that the sentiment associated with sample video data is “angry,” e.g. as might be determined in the case that the participant is grimacing."  See also par 076: "Manager system 110 for identification of a disrupted group within a disrupted region can for each location of sliding window 3206 return a group aggregate sentiment value for the region to a group aggregate sentiment value for area 3202."
	 and using machine learning to select, based at least in part on a slope of the negative biometric information trend, a mitigating response to the negative biometric information trend, the machine learning being based on prior success or failure of historical mitigating responses,  in par 0124: "In some embodiments, manager system 110 may run a reinforcement model by activation of machine learning process (not shown) to provide disruptor mitigation outputs based on prior provided 
	identifying consumers included in a consumer base that are within a pre- determined distance of the space, the identifying being based on geo-spatial coordinates of the consumers; and transmitting the mitigating response to each of the identified consumers within the pre-determined distance of the space. In par 0116: "In some embodiments, providing a disruptor mitigation output may include transmitting a message e.g. a text based message to at least the individual disruptor. For example, manager system 110 at block 1303 may send a notification on at least a computer device of client computer devices 130A-130Z associated with the disruptor individual. As another example, a notification may be transmitted to and displayed on a display of a computer device of client computer devices 130A-130Z of an individual that is within or not within the disrupted group of the crowd, or a computer device associated with an individual that does not form part of the disrupted group of the crowd and/or the crowd as a whole or a display device positioned within or about the location of the crowd (but may be within a viewing area of the disruptor individual such that the disruptor individual can see the notification)."
	Rodriguez does not teach using one or more thermal cameras to harvest  the artifacts from the plurality of consumers, the harvesting comprising capturing the artifacts by using the one or more thermal cameras to determine a plurality of physical movements of the plurality of consumers; comprising a physical movement trend
	Ofir teaches using one or more thermal cameras to harvest  the artifacts from the plurality of consumers, the harvesting comprising capturing the artifacts by using the one or more thermal cameras to determine a plurality of physical movements of the plurality of consumers; comprising a physical movement trend  See par 024: " The sources may comprise sensors, wearable devices, mobile devices, user devices or combinations thereof. The data received from the plurality of sources may be raw data. Thus, the methods may further comprise analyzing at least a subset of the data received from the plurality of sources to detect gestures and/or events associated with the user. The gestures may be any movement (voluntary or involuntary) of at least a part of the body made by the user. For example, the gestures may comprise different types of gestures performed by an upper and/or lower extremity of the user. The events may be any voluntary or involuntary events"
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the negative sentiment trend detection by sensors including thermal sensors and cameras teaching of Rodriguez with the using physical movements and physical movements trend to determine sentiment teaching of Ofir because Ofir teaches "a need for methods and systems that can monitor and assess physical and/or psychological states, and predict certain at-risk physical and/or psychological states at early stages of development, thus allowing for the possibility of preventive measures and efforts."  Par 003.  Further, Ofir teaches that a "determination" 
Per claim 9, Rodriguez and Ofir teach the limitations of claim 8, above. Rodriguez further teaches wherein the mitigating response is selected from a group consisting of one or more e-mail communications to the identified consumers, one or more electronic text messaging communications to the identified consumers, one or more electronically-generated telephone communications to the identified consumers, and one or more electronically-generated chat communications to the identified consumers in par 0116: "or a computer device associated with an individual that does not form part of the disrupted group of the crowd and/or the crowd as a whole or a display device positioned within or about the location of the crowd (but may be within a viewing area of the disruptor individual such that the disruptor individual can see the notification."  Note that under a broadest reasonable interpretation a display device within a viewing area of the disruptor individual "such that" the disruptor individual can see the notification is an "electronic text messaging communications" because it is an electronic communication in text.  See also par 0116: "providing a disruptor mitigation output may include transmitting a message e.g. a text based message to at least the individual disruptor."
the mitigating response is triggered in real-time following the determining of the negative biometric information trend in par 0129: " Embodiments herein can include a computer-assisted crowd monitoring and mitigating system computer system that automatically, in real-time, determines and mitigates the effect of disruptor individuals to other individuals of the crowd, and thereby enhances the experience of the individuals of the crowd at an event."
	Per claim 11, Rodriguez and Ofir teach the limitations of claim 8, above.  Rodriguez further teaches the harvesting comprises using the one or more thermal cameras to determine body temperature for each of the plurality of consumers in par 047: "heart rate monitors, temperature sensors (e.g., external temperature sensors, skin temperature sensors), environmental sensors configured to detect parameters associated with an environment surrounding the user (e.g., temperature, humidity, brightness), capacitive touch sensors, GSR sensors, vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, cameras), thermal imaging sensors, location sensors" par 052: "In some cases, the model may be trained over datasets aggregated from a plurality of devices worn or carried by a plurality of users. The plurality of users may be control or reference groups. The plurality of users may share certain user attributes such as geographical, age, gender, employment, life style, wellness (e.g., smoking, diet, cognitive psychology, diseases, emotional, mental and/or physical wellness) and various others."  See also par 039: "It may be possible to transform numerical data to categorical and vice versa. Categorical-to-numerical methods may comprise scalarization, in which different possible categorical attributes 
	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Bravo et al., US PGPUB 2020/0089939 A1 ("Rodriguez") in view of Ofir et al., US PGPUB 2021/0015415 A1 ("Ofir"), further in view of Rashid et al., US PGPUB 2018/0260825 A1 ("Rashid").
	Per claims 5 and 12, which are similar in scope, Rodriguez and Ofir teach the limitations of claims 1 and 8, above.  Rodriguez does not teach the harvesting further comprises retrieving verbal communications from the plurality of consumers, and parsing, using natural language processing and computational linguistics, the retrieved verbal communications to contribute to the harvesting.  
	Rashid teaches obtaining feedback for an event including sentiments.  See abstract.
	Rashid teaches the harvesting further comprises retrieving verbal communications from the plurality of consumers, and parsing, using natural language processing and computational linguistics, the retrieved verbal communications to contribute to the harvesting in par 022: " For example, devices 135 and/or 140 may be sensors such as microphones, video cameras, etc. that are mounted or fixed within the venue in which the event is taking place. Thus, while devices 105-125 are personal devices of the attendees (e.g., are user-specific devices also referred to “participant devices” herein), devices 135 and/or 140 may be general devices configured to collect sensor data of users within and/or of the venue in general while the event takes place and/or for a period of time immediately after. The sensor data collected by devices 135 and/or 140 may include image data, audio data (e.g., including participant speech), etc."  In par 027: " For example, in analyzing the received sensor data, feedback system 130 is capable of determining the source of the received data, e.g., the particular participant from which the data is received. Further, to the extent that the data is audio and/or video, feedback system 130 is capable of using facial recognition technology, speech recognition, voice analysis, natural language processing, etc., to process the received data. Feedback system 130 is further capable of using location sensor data for the attendees to determine which attendees may be speaking and/or gesturing within captured audio data and/or image data that is analyzed."  In par 028: " performing sentiment analysis on the sensor data and/or the social networking data for the attendees (e.g., users B, C, D, and E) for the event. Sentiment analysis refers to the use of various computer processes such as natural language processing, text analysis, computational linguistics, biometrics, etc., to systematically identify, extract, quantify, and study affective states and subjective information. In general, sentiment analysis is directed at determining attitudes users, e.g., attendees in this case, with respect to the event. The attitude may be a judgment or evaluation, affective state, etc."  See also par 041: "NLP engine 320 is configured to perform natural language processing (NLP) on received text inputs. NLP engine 320 is capable of processing social networking data, speech recognized text, etc. NLP is a field of computer science, artificial intelligence, and computational linguistics which implements computer processes to facilitate interactions between computer systems and human (natural) languages. NLP enables computers to derive computer-understandable meaning from natural language input. The International Organization for Standardization (ISO) publishes standards for NLP, one such standard being ISO/TC37/SC4. As part of NLP, semantic analysis may be performed. Semantic analysis may follow parsing and involve extraction of context-independent aspects of a sentence's meaning, including entities, named entities, the semantic roles of entities mentioned in the sentence, and quantification information, such as cardinality, iteration, and dependency. NLP engine 320 is capable of outputting results of processing as processed data 350."
.
	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Bravo et al., US PGPUB 2020/0089939 A1 ("Rodriguez") in view of Ofir et al., US PGPUB 2021/0015415 A1 ("Ofir"), further in view of Faith et al., US PGPUB 2017/0308909 A1 ("Faith").
Per claim 6, Rodriguez and Ofir teach the limitations of claim 1, above.  Rodriguez does not teach wherein the harvesting the biometric information trend further comprises harvesting while maintaining anonymous a plurality of identities associated with the plurality of the consumers.
Faith teaches using sensor data analysis and machine learning to transform facial data into determining a mood.  See abstract.
Faith teaches wherein the harvesting the biometric information trend further comprises harvesting while maintaining anonymous a plurality of identities associated with the plurality of the consumers in par 0105:  "In certain cases, 110 and/or cloud 120 is deployed. Thus, the data processing performed by appliance 110 and/or cloud 120 may be performed on an anonymous basis."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the negative sentiment trend detection by sensors teaching of Rodriguez in combination with Ofir with the anonymous identities teaching of Faith because one would be motivated to prevent identities from being revealed so as to prevent violations of regulatory laws or constraints on data use, as taught by Faith.  By keeping anonymity, Faith's teaching would ensure that the combination of references could be implemented in jurisdictions that have these laws. This would make the combination more useful throughout the world.  One would be motivated to use anonymization, therefore, because one would want to have the product being used in as many parts of the world as possible, extending its reach.  For this reason, one would be motivated to modify Rodriguez and Ofir with Faith.
	 Per claim 13, Rodriguez and Ofir teach the limitations of claim 8, above.  Rodriguez does not teach the harvesting further comprises harvesting the artifacts independent of a determination of identities of each of the plurality of the consumers.
Faith teaches the harvesting further comprises harvesting the artifacts independent of a determination of identities of each of the plurality of the consumers in par 0105:  "In certain cases, regulatory laws or constraints on data use may be present in jurisdictions where appliance 110 and/or cloud 120 is deployed. 110 and/or cloud 120 may be performed on an anonymous basis."  Anonymous is equivalent to independent. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the negative sentiment trend detection by sensors teaching of Rodriguez in combination with Ofir with the identities independent of determination teaching of Faith because one would be motivated to prevent identities from being revealed so as to prevent violations of regulatory laws or constraints on data use, as taught by Faith.  By keeping anonymity, Faith's teaching would ensure that the combination of references could be implemented in jurisdictions that have these laws. This would make the combination more useful throughout the world.  One would be motivated to use anonymization, therefore, because one would want to have the product being used in as many parts of the world as possible, extending its reach.  For this reason, one would be motivated to modify Rodriguez and Ofir with Faith.
	Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Bravo et al., US PGPUB 2020/0089939 A1 ("Rodriguez") in view of Rashid et al., US PGPUB 2018/0260825 A1 ("Rashid").
	Per claim 15, Rodriguez teaches A method for identifying and mitigating a negative sentiment trend, said negative sentiment trend being derived from a sentiment analysis in par 028: " A disruptor may purposefully disrupt the event and/or crowd or inadvertently or unintentionally disrupt the event and/or crowd. Embodiments herein recognize that detection of a disruptor in a crowd may facilitate removal or suppression of the disruptor from the crowd, as well as prevention or de-escalation of the disruptor's disruptive behavior. Detections of a disruptor in a crowd, and prevention 
	the sentiment analysis being based on aggregating a plurality of information artifacts obtained from a gathering of a plurality of consumers in a located in a space, the method comprising in par 031: "Data repository 112 in biometric variance parameter values area 2122 can store biometric variance parameter values for respective individuals defining a group within an area. Manager system 110 determining the biometric variance parameter value for an individual can receive and process biometric sensor output data for the individual which can be output by a biometric sensor that is associated to a certain individual, e.g., which can be worn by an individual"
	based on the harvesting, identifying an information trend; periodically updating, over a pre-determined amount of time, the harvesting, said periodically updating being used to update the information trend; par 031: "Manager system 110 for determining a biometric variance parameter value for an individual can determine the baseline parameter value for an individual user and can determine a biometric variance parameter using the baseline value. Baseline value herein can be, e.g., an average or median value of a parameter value for an individual user over a specified period of time and manager system 110 can return a biometric variance parameter value based on the difference between a currently-returned parameter value 
	determining, over the pre-determined amount of time, that the information trend is a negative information trend; in par 073: " Sentiment parameters can include, e.g. polar sentiment parameter values such as “positive” or “negative” or nonpolar sentiment parameter values, e.g. “anger”, “disgust”, “fear”, “sadness”, and/or “joy.” The value that is associated to a sentiment parameter can be regarded to be a level of confidence on a scale of 0 to 1. For example, the parameter value dataset of: positive/negative 0.9 can specify a 90% level of confidence that the analyzed content has a negative sentiment, e.g. as might be determined when a participant is grimacing. In the case of a nonpolar sentiment, a parameter value dataset of: anger=0.85 can specify an 85% level of confidence that the sentiment associated with sample video data is “angry,” e.g. as might be determined in the case that the participant is grimacing."  See also par 076: "Manager system 110 for identification of a disrupted group within a disrupted region can for each location of sliding window 3206 return a group aggregate sentiment value for the region to a group aggregate sentiment value for area 3202."
	and using machine learning to select, based at least in part on a slope of the negative information trend, a mitigating response to the negative information trend, the machine learning being based on prior success or failure of historical mitigating responses in par 0124: "In some embodiments, manager system 110 may run a reinforcement model by activation of machine learning process (not shown) to provide disruptor mitigation outputs based on prior provided mitigation outputs, such as to provide disruptor mitigation outputs that are more likely to alter behavior group by more likely inducing a change in the behavior of the disruptor individual. For example, a machine learning process performed by manager system 110 can include one or more processes to train one or more reinforcement model. According to one embodiment as shown in FIG. 5, manager system 110 can iteratively train a reinforcement model 7004 using historical data stored in data repository 11"
	identifying consumers included in a consumer base that are within a pre- determined distance of the space, the identifying being based on geo-spatial coordinates of the consumers; and transmitting the mitigating response to each of the identified consumers within the pre-determined distance of the space in par 0116: "In some embodiments, providing a disruptor mitigation output may include transmitting a message e.g. a text based message to at least the individual disruptor. For example, manager system 110 at block 1303 may send a notification on at least a computer device of client computer devices 130A-130Z associated with the disruptor individual. As another example, a notification may be transmitted to and displayed on a display of a computer device of client computer devices 130A-130Z of an individual that is within or not within the disrupted group of the crowd, or a computer device associated with an individual that does not form part of the disrupted group of the crowd and/or the crowd as a whole or a display device positioned within or about the location of the crowd (but may be within a viewing area of the disruptor individual such that the disruptor individual can see the notification)."
	Rodriguez does not teach using one or more microphones to harvest the artifacts from the plurality of consumers, the artifacts comprising a set of verbal communications, the harvesting -5-comprising capturing the information trend by using one or more microphones to record the set of verbal communications.
	Rashid teaches using one or more microphones to harvest the artifacts from the plurality of consumers, the artifacts comprising a set of verbal communications, the harvesting -5-comprising capturing the information trend by using one or more microphones to record the set of verbal communications In par 022: " For example, devices 135 and/or 140 may be sensors such as microphones, video cameras, etc. that are mounted or fixed within the venue in which the event is taking place. Thus, while devices 105-125 are personal devices of the attendees (e.g., are user-specific devices also referred to “participant devices” herein), devices 135 and/or 140 may be general devices configured to collect sensor data of users within and/or of the venue in general while the event takes place and/or for a period of time immediately after. The sensor data collected by devices 135 and/or 140 may include image data, audio data (e.g., including participant speech), etc."  In par 027: " For example, in analyzing the received sensor data, feedback system 130 is capable of determining the source of the received data, e.g., the particular participant from which the data is received. Further, to the extent that the data is audio and/or video, feedback system 130 is capable of using facial recognition technology, speech recognition, voice analysis, natural language processing, etc., to process the received data. Feedback 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor to determine sentiment teaching of Rodriguez with the retrieving verbal communications and using NLP and other processing to determine sentiment teaching of Rashid because Rashid teaches in par 012 that "accurate sentiment" is derived for "attendees" and one would be motivated therefore to combine Rashid with Rodriguez so as to increase the sentiment determination of a crowd (attendees is an equivalent term) so as to have a more accurate sentiment analysis.  Because this additional source of information can be ascertained from Rashid, one would be motivated to combine Rashid with Rodriguez.
	Per claim 16, Rodriguez and Rashid teach the limitations of claim 1, above . Rodriguez further teaches wherein the mitigating response is selected from a group consisting of one or more e-mail communications to the identified consumers, one or more electronic text messaging communications to the identified consumers, one or more electronically-generated telephone communications to the identified consumers, and one or more electronically-generated chat communications to the identified consumers in par 0116: "or a computer device associated with an individual that does not form part of the disrupted group of the crowd and/or the crowd as a whole or a display device positioned within or about the location of the crowd (but may be within a viewing area of the disruptor individual such that the disruptor individual can see the notification."  Note that under a broadest reasonable interpretation a display device within a viewing area of the disruptor individual "such that" the disruptor individual can see the notification is an "electronic text messaging communications" because it is an electronic communication in text.  See also par 0116: "providing a disruptor mitigation output may include transmitting a message e.g. a text based message to at least the individual disruptor."
	Per claim 17, Rodriguez and Rashid teach the limitations of claim 15, above.  Rodriguez further teaches the mitigating response is triggered in real-time following the determining of the negative biometric information trend in par 0129: " Embodiments herein can include a computer-assisted crowd monitoring and mitigating system computer system that automatically, in real-time, determines and mitigates the effect of disruptor individuals to other individuals of the crowd, and thereby enhances the experience of the individuals of the crowd at an event."
	Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Bravo et al., US PGPUB 2020/0089939 A1 ("Rodriguez") in view of Rashid et al., US PGPUB 2018/0260825 A1 ("Rashid"), further in view of Ofir et al., US PGPUB 2021/0015415 A1 ("Ofir").
Per claim 18, Rodriguez and Rashid teach the limitations of claim 15, above.  Rodriguez does not teach the harvesting further comprises using one or more thermal cameras to identify physical movements associated with the plurality of consumers.
	Ofir teaches the harvesting further comprises using one or more thermal cameras to identify physical movements associated with the plurality of consumers in par 024: " The sources may comprise sensors, wearable devices, mobile devices, user devices or combinations thereof. The data received from the plurality of sources may be raw data. Thus, the methods may further comprise analyzing at least a subset of the data received from the plurality of sources to detect gestures and/or events associated with the user. The gestures may be any movement (voluntary or involuntary) of at least a part of the body made by the user. For example, the gestures may comprise different types of gestures performed by an upper and/or lower extremity of the user. The events may be any voluntary or involuntary events."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the negative sentiment trend detection teaching of Rodriguez as modified by the microphone to detect sentiment from verbal interaction teaching of Rashid with the using body temperature and a body temperature trend to determine sentiment teaching of Ofir because Ofir teaches "a need for methods and systems that can monitor and assess physical and/or psychological states, and predict certain at-risk physical and/or psychological states at early stages of development, thus allowing for the possibility of preventive measures and efforts."  Par 003.  Further, Ofir teaches that a "determination" by a "health care professional" may be 
	Per claim 20, Rodriguez and Ofir teach the limitations of claim 20, above.  Rodriguez further teaches harvesting the artifacts further comprises using one or more [sensors] to identify facial expressions associated with the plurality of consumers. Par 046: "Manager system 110 running sentiment parameter value generating process 114 can include manager system processing facial feature representing video data as received from video camera system 135. Such processing can employ commercial software, e.g., EMOTION VIDEO ANALYTICS™ software by nVISO™ of Lausanne, Switzerland available on IBM SmartCloud® services (IBM SmartCloud® is a registered trademark of International Business Machines Corporation. Video-based sentiment analysis can return various sentiment parameters including, e.g., anger, disgust, fear, sadness and/or joy. Video-processing sentiment analysis can return parameter values in the form of confidence levels, e.g., for the sentiment parameter anger, sentiment parameter value of 0.85 indicates an 85% level of confidence that a current sentiment is anger."
Rodriguez does not teach thermal cameras.  
Ofir teaches thermal cameras in par 047: " heart rate monitors, temperature sensors (e.g., external temperature sensors, skin temperature sensors), environmental vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, cameras), thermal imaging sensors, location sensors" par 052: "In some cases, the model may be trained over datasets aggregated from a plurality of devices worn or carried by a plurality of users. The plurality of users may be control or reference groups. The plurality of users may share certain user attributes such as geographical, age, gender, employment, life style, wellness (e.g., smoking, diet, cognitive psychology, diseases, emotional, mental and/or physical wellness) and various others."
	Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Bravo et al., US PGPUB 2020/0089939 A1 ("Rodriguez") in view of Rashid et al., US PGPUB 2018/0260825 A1 ("Rashid"), further in view of Faith et al., US PGPUB 2017/0308909 A1 ("Faith").
	Per claim 19, Rodriguez and Rashid teach the limitations of claim 15, above.  Rodriguez does not teach the harvesting further comprises harvesting the artifacts independent of a determination of identities of each of the plurality of the consumers.
Faith teaches the harvesting further comprises harvesting the artifacts independent of a determination of identities of each of the plurality of the consumers in par 0105:  "In certain cases, regulatory laws or constraints on data use may be present in jurisdictions where appliance 110 and/or cloud 120 is deployed. Thus, the data processing performed by appliance 110 and/or cloud 120 may be performed on an anonymous basis."  Anonymous is equivalent to independent. 

Therefore, claims 1-20 are rejected under 35 USC 103.
Response to Arguments
35 USC 112
The rejection has been removed through amendment
35 USC 101
	Applicant has responded to the rejection of claims under 101 by adding the additional element "thermal cameras." However, upon further analysis, Applicant is using thermal cameras in an applied manner and therefore this does not overcome the 101 rejection, as shown above.  
35 USC 103

Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Watts, Nicola, "Understanding Emotions using Biometrics," Ogilvy's Asia [online], published on September 18, 2017, available at: < https://www.ogilvyasia.com/topics/tech-innovation/understanding-emotions-using-biometrics/ >
	Discusses on page 1 using biometric technologies to measure our emotions by tapping into our unconscious responses.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD W. CRANDALL/Examiner, Art Unit 3689